Citation Nr: 0721903	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for residuals of an 
injury to the right thumb, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, which denied the benefit sought on appeal.  


FINDINGS OF FACT


1.  Residuals of a right thumb injury do not include a gap of 
one to two inches between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers. 

2.  The residuals of a right thumb injury are not productive 
of functional impairment.

CONCLUSION OF LAW


The criteria for a compensable evaluation for residuals of a 
right thumb injury have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5228 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2003 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA informed the claimant of the need 
to submit all pertinent evidence in his possession.  While VA 
failed to provide notice how a disability rating and an 
effective date is assigned, in light of the decision reached 
below that error was harmless, and questions pertaining to 
those matters are moot.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the noncompensable rating that was 
assigned for residuals of a right thumb injury.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disorders, 38 C.F.R. § 4.40 
allows for consideration functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements made in a clinical setting.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

Background and Analysis

The veteran was initially granted service connection for 
residuals of a right thumb injury in a June 1972 rating 
decision.  The disorder was rated by analogy to 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, superficial scars.  In a June 
1982 rating decision, the veteran was reduced to a 
noncompensable evaluation.  In November 2003, the veteran 
requested an increased rating and in a February 2004 rating 
decision, the RO continued the noncompensable evaluation.

The service medical records indicate the veteran sprained his 
right thumb in October 1971 and further complaints of 
bilateral thumb pain were notated.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2006). In this regard, the 
evidence shows that the service connected sprain was never 
manifested by a scar.  Given that a sprain affects a joint, 
however, is more closely analogous rating should consider any 
limitation of motion.  Id.  
 
In this regard, at a February 2004 VA examination, the 
veteran reported falling two and a half weeks prior injuring 
his right wrist.  Since the fall, he reported experiencing 
worsening right thumb pain.  The veteran reported problems at 
the base and mid-point of his thumb, particularly when 
playing his saxophone and occasionally when brushing his 
teeth.  The veteran also reported some discomfort at the base 
of his thumb through the middle aspect of the joint.  
 
Physical examination revealed a good range of thumb motion 
with all movements.  The veteran was able to oppose the thumb 
against each finger, and demonstrated good flexion and 
extension.   Based on the available evidence, documentation 
and x-rays, the examiner opined the subjective complaints of 
pain were not related to service but rather were most likely 
related to his reported fall two weeks prior which resulted 
in an acute sprain. 
 
Although a March 2004 statement by Dr. DF diagnosed the 
veteran with carpal metacarpal (CMC) joint arthritis of the 
right thumb and what appeared to be an osseous loose body, 
December 2003 and January 2004 VA x-ray studies indicated 
normal examinations and a February 2004 magnetic resonance 
imaging examination (MRI) of the right hand reported no acute 
bony or soft tissue abnormality, no joint effusion, and a 
diagnosis of normal joints.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, a 10 percent 
rating may be assigned for a limitation of thumb motion where 
there is a gap of one to two inches (2.5 to 5.1 cm.) between 
the thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.   Based on the evidence of record 
including VA and private treatment records it is evident that 
the disorder is not manifested by such a limitation.  
Further, the Board considered 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis, however, as there is no 
limitation of motion, there is no basis to rate this single 
minor joint under this Diagnostic Code.

In evaluating the veteran's service-connected residuals of a 
right thumb injury, the Board is cognizant of the provisions 
of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding 
in DeLuca v. Brown, 8 Vet.App. 202, 206 (1995). There is, 
however, no evidence of such objective signs as disuse 
atrophy, or incoordination on use due to residuals of a right 
thumb injury which would support an increased rating under 
these regulations.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application. Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).
 
Therefore, the benefit sought on appeal is denied.
 

ORDER

Entitlement to a compensable rating for residuals of a right 
thumb injury is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


